                                            Case 4:18-cv-06690-HSG Document 119 Filed 07/20/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KATHLEEN SMITH,                                Case No. 18-cv-06690-HSG
                                   8                    Plaintiff,                         AMENDED SCHEDULING ORDER
                                   9             v.

                                  10        KEURIG GREEN MOUNTAIN, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           A case management conference was held on July 20, 2021. Having considered the parties’

                                  14   proposals, see Dkt. No. 117, the Court RESETS the following deadlines pursuant to Federal Rule

                                  15   of Civil Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                 Event                                    Deadline
                                  17            Exchange of Opening Expert Reports            October 26, 2021
                                  18            Exchange of Rebuttal Expert Reports           February 28, 2022

                                  19            Close of Discovery                            March 15, 2022
                                                Dispositive Motion Hearing Deadline           April 28, 2022, at 2:00 p.m.
                                  20
                                                Pretrial Conference                           July 26, 2022 at 3:00 p.m.
                                  21
                                                Jury Trial (10 days)                          August 15, 2022, at 8:30 a.m.
                                  22

                                  23
                                       //
                                  24
                                       //
                                  25
                                       //
                                  26
                                       //
                                  27
                                       //
                                  28
                                         Case 4:18-cv-06690-HSG Document 119 Filed 07/20/21 Page 2 of 2




                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: 7/20/2021

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
